Citation Nr: 0106367	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  96-39 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for disability resulting from surgery performed by VA 
in November 1973.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin disability of 
the feet, also described as "jungle rot" or "jungle 
ulcers."


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
November 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  
The veteran's claims files were transferred to the RO in 
Detroit, Michigan, in September 1997.  This case was 
thereafter remanded by the Board in June 1998 for further 
development.  While the case was in remand status, 
jurisdiction over the case was transferred in October 1999 
back to the RO located in Milwaukee, Wisconsin, following 
which the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for skin 
disability of the feet was developed for appellate 
consideration.  The case was returned to the Board in 
December 2000.

The Board notes that the RO, in an April 2000 rating 
decision, determined that the issue of entitlement to service 
connection for jungle ulcers of the veteran's feet was 
separate from the issue of whether new and material evidence 
had been submitted to reopen a claim for service connection 
for jungle rot of the feet; the rating decision denied direct 
service connection for jungle ulcers.  On review of the 
record, however, the Board notes that both VA and the veteran 
have used the terms "jungle rot" and "jungle ulcers" 
interchangeably in referring to a skin condition affecting 
the veteran's feet that he manifested in service.  The Board 
also notes that service connection for "jungle ulcers" was, 
in any event, specifically denied in an unappealed April 1946 
rating decision, and arguably was denied in unappealed 
January 1965 and April 1976 rating decisions.  In addition, 
the record reflects that while an April 2000 Statement of the 
Case (SOC) listed the issue on appeal as whether new and 
material evidence had been submitted to reopen a claim for 
service connection for jungle rot, the SOC nevertheless 
appeared to address the veteran's claimed jungle ulcers.  
Accordingly, the issues on appeal are correctly listed on the 
title page of this action.

The Board also notes that the veteran submitted copies of 
medical records and other documents directly to the Board in 
February 2001.  While a waiver of initial RO consideration of 
the referenced materials was not attached to his submission, 
the Board notes that the medical records and documents are 
duplicates of materials already of record and previously 
considered or generated by the RO.  Accordingly, remand of 
the case for the purpose of initial RO consideration of the 
newly submitted materials is not warranted.  See 38 C.F.R. 
§ 20.1304(c) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran underwent a myotomy in December 1971 at a 
private facility for achalasia with symptoms including 
dysphagia and gastrointestinal problems.

3.  The veteran underwent resection of an abdominal aortic 
aneurysm at a VA facility in November 1973.

4.  Following the November 1973 surgery, the veteran 
developed vocal cord paralysis affecting his speech and was 
started on speech therapy at his request; he remained on 
speech therapy until at least February 1974.

5.  The veteran does not currently have any vocal cord 
impairment, and his current speech difficulties are not 
otherwise related to his November 1973 surgery at a VA 
facility.

6.  Following the November 1973 surgery, the veteran 
continued to experience dysphagia and gastroesophageal 
reflux.

7.  Neither dysphagia nor gastroesophageal reflux was caused 
or worsened by the November 1973 surgery at a VA facility.

8.  The veteran does not currently have any disability 
resulting from injury or aggravation of an injury sustained 
as a result of the November 1973 surgery at a VA facility; 
the only residual of the November 1973 surgery is a well 
healed scar, a necessary consequence of the surgery.
 
9.  An unappealed rating decision dated in April 1946 denied 
service connection for skin disability of the feet.

10.  Subsequent unappealed rating decisions of January 1965 
and April 1976 continued the denial of service connection for 
skin disability of the feet.

11.  Evidence received since the April 1976 rating decision 
is redundant or cumulative of evidence previously of record 
or is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for disability resulting from surgery performed by VA 
in November 1973 have not been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (2000).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for skin 
disability of the feet, also described as "jungle rot" or 
"jungle ulcers."  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that the RO has found the veteran's claim to 
be not well grounded.  The record nevertheless reflects that, 
as per the Board's June 1998 remand, all pertinent VA records 
have been obtained, and the veteran has been provided a VA 
examination in connection with his claim.  The Board notes 
that the veteran has alleged relevant treatment at the 
University of Minnesota medical facility, records for which 
are not on file, but observes that the referenced facility, 
when contacted by the RO, indicated that there was a charge 
associated with obtaining copies of the veteran's medical 
records.  The veteran was advised of this response by the 
University of Minnesota, and informed that he must therefore 
obtain any records from that facility and submit them to VA.  
He has elected not to do so.

The Board also notes that pertinent VA treatment reports for 
November 1973 to February 1974 were added to the claims files 
following the submission of an October 1998 medical opinion 
by a VA physician and the most recent VA examination in 
August 1999.  Review of the October 1998 and August 1999 
opinions discloses, however, that both opinions were based on 
a review of the referenced treatment reports, which were 
maintained as part of the veteran's medical chart.  The Board 
therefore concludes that remand of the case for the purpose 
of scheduling the veteran for another examination is not 
warranted.  Accordingly, the Board concludes that there is no 
additional evidence which should be obtained, and that there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  

Factual background

On file are VA treatment records for December 1953 to 
December 1999 which disclose that the veteran presented in 
November 1964 and on several occasions thereafter with 
complaints of epigastric pain and other symptoms considered 
suggestive of a duodenal ulcer; he was placed on a restricted 
diet.  A June 1972 hospital report notes that the veteran had 
a 9-year history of irregular episodes of epigastric pain and 
intolerance to pork and greasy food.  Historically, the 
veteran reported undergoing surgical correction of a distal 
esophagus constricting lesion in December 1971.  A June 1973 
VA hospital report notes that the veteran was admitted for 
complaints of substernal pain rapidly relieved by antacids 
and milk, and that in December 1971 he had undergone surgical 
correction of symptoms including dysphagia, regurgitation, 
odynophagia, vomiting and heartburn; those symptoms were 
considered consistent with a diagnosis of achalasia.  The 
veteran reported that following the referenced surgery, he 
continued to experience symptoms of dysphagia and 
regurgitation.  On examination, the veteran's speech was 
considered slow.  An upper gastrointestinal series 
purportedly showed dilatation of the distal esophagus with 
spasmodic emptying, and the treating physicians concluded 
that the veteran had adequate emptying of his esophagus with 
minimal reflux controllable by medical management.  Following 
the veteran's discharge from hospitalization, his final chest 
X-ray studies were reviewed, and showed a prominence at the 
aortic arch, possibly representing an aneurysmal dilatation.

The records reflect that the veteran was thereafter admitted 
in November 1973 for an emergency aortogram of a traumatic 
aortic aneurysm.  On admission, the veteran reported a 
history of involvement in a motor vehicle accident.  Surgery 
revealed the presence of a very thin walled, large aortic 
aneurysm just distal to the left subclavian artery, which was 
resected.  Following the above procedure, the veteran 
developed a low grade fever as well as decreased breath 
sounds, but both conditions improved.  The veteran also 
developed hoarseness, and an Ear, Nose and Throat (ENT) 
examination disclosed on indirect laryngoscopy that the 
veteran's left vocal cord was fixed in the midline position, 
probably due to the dissection of the left recurrent 
laryngeal nerve off of the aortic aneurysm; his treating 
physicians were hopeful that the veteran's vocal cord 
problems would resolve.  The veteran was thereafter started 
on speech therapy at his suggestion.  A February 1974 
hospital report notes that the veteran remained on speech 
therapy, although there is no further reference in the 
treatment records to speech therapy until the 1990s.  
Treatment records since 1974 describe the surgical scar 
resulting from the November 1973 surgery as well healed.
 
In September 1974, the veteran underwent a Nissen 
fundoplication following a diagnosis of severe reflux 
esophagitis on esophagoscopy, which was considered secondary 
to the December 1971 myotomy.  Repeat gastrointestinal series 
following the procedure showed a mild degree of gastric 
retention.  Numerous VA treatment records since 1974 document 
continued multiple gastrointestinal complaints, including 
gastroesophageal reflux, achalasia, vomiting and gastritis, 
although none of the treatment records attribute the 
veteran's symptoms to his November 1973 surgery.  The veteran 
also complained of dysphagia and food sticking in his throat; 
a May 1994 statement by a VA neurologist indicates that the 
veteran's dysphagia could be neurological in origin, but 
could also relate to mechanical problems with the veteran's 
achalasia and the surgical intervention therefor.  

The records reflect that the veteran presented in January 
1980 in an alcohol-impaired state, at which time his speech 
was described as soft and slightly thick, with a mild lisp.  
Subsequent treatment records contain increasingly frequent 
references to the development of a speech impairment, but 
concurrently document the development of medical conditions 
including Parkinsonism, tardive dyskinesia primary affecting 
the veteran's tongue and buccal movements, and 
edentulousness.  An August 1993 note indicates that the 
veteran's vocal cords had normal mobility.  The record 
reflects that the veteran was thereafter started on speech 
therapy, and in July 1998 he reported that his vocal folds 
were damaged during a past surgery; the assessment by his 
speech therapists at that time was overall functional speech 
disorder with secondary organic overlay of unknown etiology.  
The veteran again insisted in October 1999 that his speech 
difficulties were secondary to vocal cord paralysis, but his 
therapists disagreed.  Nevertheless, a VA physician, in 
October 1999, diagnosed vocal cord paralysis post abdominal 
aortic aneurysm repair; he repeated this assertion in 
December 1999.  In order to clarify whether the veteran had 
vocal cord paralysis, the veteran was thereafter referred to 
an ENT physician in December 1999, who concluded that there 
was no evidence on examination of hoarseness or vocal cord 
paralysis, paresis, or any other abnormality; the veteran was 
diagnosed with dysphonia.

On file is the report of an April 1969 VA examination, at 
which time chest X-ray studies showed the presence of ectasia 
and tortuosity of the thoracic aorta.  The veteran was 
diagnosed with history of peptic ulcer.  

Of record is the report of a May 1993 VA Field Examination, 
which notes that the veteran had a slight speech impediment 
when interviewed.

On file is the report of a December 1994 VA examination, 
which was apparently conducted without review of the 
veteran's claims files.  The veteran reported to the examiner 
that he currently experienced gastrointestinal problems.  He 
also averred that he was told that he had vocal cord damage 
secondary to an aortic aneurysm.  Physical examination showed 
that the veteran spoke in a very loud voice and exhibited 
involuntary movement of his facial muscles.  The veteran was 
edentulous.  The examiner noted the presence of a scar 
extending from the xiphoid to the umbilicus, which he 
believed was secondary to the resection of the veteran's 
abdominal aneurysm.  The examiner concluded that the veteran 
apparently has had vocal cord damage secondary to an 
aneurysm.  On VA psychiatric examination in December 1994, 
the veteran's speech was considered difficult to understand 
due to a chronic movement disorder and difficulty 
articulating with his pharyngeal muscles.

On file are several statements of the veteran and his 
representative which allege that the veteran sustained vocal 
cord damage as well as consequent difficulties with 
swallowing and speaking following throat surgery at a VA 
facility.  He indicated that he was on a restricted diet.

The veteran was afforded a VA examination in March 1996, at 
which time he complained of occasional dysphagia and coughing 
up of undigested food.  He denied current odynophagia and 
indicated that he was able to tolerate a regular diet.  He 
denied any voice complaints.  Physical examination disclosed 
that the veteran's oral cavity and oropharynx were 
unremarkable.  Indirect examination of the hypopharynx and 
larynx was remarkable for normal motion of the vocal cords 
with a small gap.  No mass lesion or leukoplakia was 
identified.  The examiner concluded that the veteran had a 
long history of a swallowing disorder related to his history 
of achalasia, and that he experienced persistent symptoms of 
dysphagia.  The examiner further concluded that there was no 
current evidence of vocal cord paralysis.

In an October 1998 statement, a VA physician indicated that 
he had reviewed the veteran's records, which showed that the 
veteran experienced vocal cord paralysis in 1973 and 1974.  
The author noted, however, that the veteran's paralysis 
thereafter resolved, and that recent medical evidence 
actually documented the presence of normal vocal cord motion.  
The author noted that some problems with swallowing may occur 
with achalasia, even with treatment.  He also noted that the 
veteran's gastroesophageal reflux disease (GERD) was a common 
problem and was not associated exclusively with the veteran's 
history of achalasia or abdominal aortic aneurysm surgery.  
The author concluded that there was no evidence that the 
veteran's GERD was worsened by his past VA surgeries.

The veteran was afforded a VA examination in August 1999, at 
which time the examiner reviewed the veteran's medical 
history.  The veteran complained of persistent dysphagia and 
changes in his voice due to the November 1973 surgery 
resecting the aortic arch aneurysm.  The examiner noted that, 
historically, the veteran did experience some vocal cord 
paralysis from 1973 to 1974, which required speech therapy.  
He noted that the veteran continued to report persistent 
problems with talking and swallowing.  Physical examination 
of the oral cavity was normal, and fiberoptic laryngoscopy 
revealed normal vocal cord motion and minimal signs of reflux 
laryngitis.  There were no other lesions noted in the 
oropharynx, hypopharynx, or the true larynx.  The examiner 
concluded that the veteran recovered normal vocal cord 
function since the November 1973 surgery, which suggested 
that the recurrent laryngeal nerve was preserved in its 
entirety.  The examiner opined that the veteran's current 
speech problems were attributable to his tardive dyskinesia, 
which itself was unrelated to the November 1973 surgery.  
With respect to dysphagia, the examiner concluded that the 
veteran's complaints were most likely related to his 
neurological problems of Parkinson's disease and tardive 
dyskinesia, which in turn were presumably secondary to 
neuroleptic use.  The examiner noted that the veteran's 
neurological problems, in combination with previous 
treatments and the veteran's difficulties with achalasia and 
GERD, were most likely causing his swallowing difficulties, 
but he emphasized that the veteran's speech and swallowing 
difficulties were not related to the November 1973 surgery.

Analysis

During the pendency of this appeal, 38 U.S.C. § 1151 was 
amended by § 422(a) of Pub. L. No. 104-204.  The amended 
statute is less favorable to the veteran's claim; however, 
since the veteran's claim was filed prior to October 1, 1997, 
it will be decided under the law as it existed prior to the 
amendment.  See VAOPGCPREC 40-97.  

Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical, or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2000).  In 
determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  Compensation 
will not be payable for the continuance or natural progress 
of disease or injuries for which the surgical treatment was 
authorized.  38 C.F.R. § 3.358(b) (2000).  

In determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical, 
or surgical treatment, it will be necessary to show that 
additional disability is actually the result of such disease 
or injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c) 
(2000).  

The veteran has essentially attributed his current speech and 
swallowing problems to the November 1973 surgery at a VA 
facility for the resection of an aortic aneurysm.  The 
evidence on file clearly shows that the veteran's achalasia 
(for which he underwent a myotomy in December 1971), 
dysphagia and gastrointestinal problems including GERD 
existed prior to the November 1973 surgery.  While the record 
reflects that, following the surgery, the veteran continued 
to experience symptoms including dysphagia and GERD, none of 
the treatment records or other medical evidence on file 
suggests that any purported increase in the severity of those 
conditions is attributable to the November 1973 surgery.  To 
the contrary, the treatment records are replete with 
references instead to the veteran's December 1971 myotomy.  
Moreover, the October 1998 VA physician, after review of the 
veteran's medical history, concluded that the veteran's GERD 
was not worsened by the November 1973 surgery, and the August 
1999 examiner specifically concluded that the veteran's 
swallowing difficulties were not due to the November 1973 
surgery, but rather to unrelated neurological problems as 
well as achalasia and GERD.  The Board notes that none of the 
medical evidence on file, including the numerous medical 
opinions obtained in connection with the instant claim, 
support the veteran's contention that his swallowing 
difficulties represent additional disability resulting from 
injury or aggravation of an injury sustained as a result of 
the November 1973 surgery.

With respect to the veteran's current speech problems, the 
record reflects that the veteran did develop some vocal cord 
paralysis immediately following the November 1973 surgery, 
secondary to a probable dissection of the left laryngeal 
nerve, and that he underwent speech therapy in connection 
therewith until at least February 1974.  However, treatment 
records for many years thereafter are entirely negative for 
any further reference to vocal cord paralysis or speech 
impairment, an August 1993 treatment note indicates that the 
veteran exhibited normal vocal cord mobility, and VA 
examiners in March 1996 and August 1999 concluded that there 
was no current evidence of vocal cord impairment.  Indeed, 
the August 1999 examiner specifically concluded that the 
vocal cord paralysis which occurred immediately following the 
November 1973 surgery had resolved.  While the October 1999 
VA physician apparently believed that the veteran 
nevertheless still retained a measure of vocal cord 
paralysis, the record reflects that the veteran was 
thereafter referred to an ENT specialist who concluded that 
the veteran currently has no vocal cord impairment.  Since 
the March 1996 and August 1999 examinations, consistent with 
VA treatment records on file since February 1974, disclosed 
no evidence of vocal cord impairment, and as the December 
1999 ENT specialist also found no evidence of vocal cord 
impairment, the Board finds the contrary opinion of the 
October 1999 VA physician to be unsupported by the evidence 
of record, and to therefore lack probative value.  In 
addition, while the veteran clearly has speech impairment, 
the August 1999 VA examiner specifically concluded that the 
veteran current speech problems are entirely unrelated to the 
November 1973 surgery.

In sum, the medical evidence on file clearly shows that the 
vocal cord impairment exhibited by the veteran following the 
November 1973 surgery resolved, that his current speech 
problems are not in any way related to vocal cord paralysis 
or to the November 1973 surgery, that the veteran's current 
swallowing problems are entirely unrelated, either in origin 
or in severity, to the November 1973 surgery, and that the 
veteran otherwise neither claims nor is shown to have any 
other disability related to the November 1973 surgery.  The 
only evidence to the contrary consists of the October 1999 VA 
physician's opinion determined by the Board to lack probative 
value, and the assertions of the veteran and his 
representative.  The Board notes, however, that as 
laypersons, neither the veteran nor his representative is 
competent to offer medical opinions concerning medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In essence, therefore, the only current residual of the 
surgery performed at a VA facility in November 1973 is a scar 
which was a certain result of the surgery, and for which the 
veteran neither claims, nor does the medical evidence on file 
show, any associated disability.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, __ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).
 
In reaching the conclusion that compensation pursuant to 
38 U.S.C.A. § 1151 for disability resulting from surgery 
performed by VA in November 1973 is not warranted, the Board 
finds that application of the evidentiary equipoise rule is 
not warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  See 
38 C.F.R. § 3.102 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).   

II.  New and material evidence

The Board initially notes that the veteran has alleged 
treatment for his claimed disability at the VA Medical 
Centers (VAMCs) in Hines, Illinois and Marion, Indiana.  The 
record reflects that the referenced VAMCs, when contacted, 
indicated that no records for the veteran were available.

The Board further notes that while the VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions, the VCAA specifically provides that nothing in 
the relevant section shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  In light of the 
disposition of the veteran's claim below, therefore, the 
Board concludes that further development under the VCAA is 
not warranted prior to adjudication of this issue. 

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).

Service connection for skin disability of the feet was denied 
in an unappealed April 1946 rating decision.  Subsequent 
unappealed rating decisions of January 1965 and April 1976 
continued the denial of service connection for skin 
disability of the feet.  Generally, a claim which has been 
denied in a final rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c) (West 1991).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the April 1976 rating 
decision included service medical records which show that the 
veteran was treated in service for rashes and ulcers 
affecting his feet and legs; he was diagnosed with ecthyma 
and trichophytosis of the feet.  The report of the veteran's 
examination for discharge shows that physical examination of 
the skin was negative.

The evidence of record also included several statements by 
the veteran essentially indicating that he contracted 
"jungle rot" in service affecting, inter alia, his feet.  
The evidence on file also included a September 1948 statement 
by a VA physician which indicates that the veteran had 
reported an itchy rash affecting his feet; physical 
examination disclosed the presence of mild to moderate 
epidermophytosis of the feet.

The evidence of record at the time of the April 1976 rating 
decision also included VA treatment reports for 1953 to 
February 1976 which show that the veteran reported, in 
December 1953, that he had jungle rot in service.  The 
records also show treatment for dermatitis of the groin.  The 
records do not further address the etiology of any claimed 
skin disorder affecting a foot.  The evidence on file also 
included a January 1969 statement by H.A. Swift, A.C.S.W., 
indicating that the veteran had reported a history of jungle 
rot.  The evidence of record lastly included the report of an 
April 1969 VA examination, at which time the veteran reported 
experiencing a skin rash affecting his leg in service he 
referred to as "jungle rot;" physical examination was 
negative for any skin abnormalities.

The evidence added to the record since the April 1976 rating 
decision includes copies of the veteran's service medical 
records.  The evidence added to the record also includes VA 
treatment reports for April 1971 to December 1999, as well as 
several statements by the veteran and the report of a 
December 1994 VA examination.
 
The copies of service medical records are duplicates of 
records on file at the time of the April 1976 rating 
decision, and are therefore not new.
 
The VA treatment reports document that the veteran was 
treated on an occasional basis for mycotic nails in the 
1990s; he was diagnosed with onychomycosis.  The records also 
show that the veteran complained on one occasion of jungle 
rot.  Notably, however, the treatment records do not address 
the etiology of any skin disability affecting the veteran's 
feet.  They therefore are not, either alone or in connection 
with evidence previously assembled, so significant that they 
must be considered in order to fairly decide the merits of 
the claim.
 
In his several statements, the veteran essentially reiterated 
his prior assertions that he developed jungle rot in service.  
To the extent that the veteran contends that he has a current 
skin disorder of the feet related to his period of service, 
the Board notes that, as a layperson, the veteran is not 
competent to offer medical opinions, so the assertions of the 
veteran concerning medical diagnosis or causation cannot 
constitute competent medical evidence with which to reopen a 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  His 
statements therefore are not, either alone or in connection 
with evidence previously assembled, so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

The December 1994 VA examination report records the veteran's 
assertion that he had jungle rot in service.  Notably, 
however, the examiner neither diagnosed current skin 
disability affecting the veteran's feet, nor otherwise 
addressed the etiology of any such skin disorder.  Evidence 
which is simply unenhanced information recorded by a medical 
examiner does not constitute competent medical evidence 
sufficient to reopen a claim.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Accordingly, the December 1994 examination 
report is not, either alone or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

As a whole, the evidence received in the veteran's claims 
files subsequent to the April 1976 rating decision does not 
tend to show that any skin disability of the feet was 
incurred in or aggravated by service.  Thus, in the Board's 
judgment, this evidence, when considered either by itself or 
in connection with the evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the evidence submitted subsequent to the April 
1976 rating decision is not new and material and the claim is 
not reopened.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from surgery performed by VA in 
November 1973 is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for skin 
disability of the feet, also described as "jungle rot" or 
"jungle ulcers," is denied.





		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

